


Exhibit 10.22

 

EXHIBIT A

 

First Amendment to the

Deckers Outdoor Corporation Deferred Compensation Plan

 

WHEREAS, in accordance with Section 8.2 of the Deckers Outdoor Corporation
Deferred Compensation Plan (the “Plan”), Deckers Outdoor Corporation (the
“Company”) may make amendments to the Plan at any time, provided that no such
amendment shall adversely affect any right accrued by a Participant.

 

NOW, THEREFORE, effective February 19, 2010, the Plan is hereby amended as
follows:

 

1.               Section 2.3 of the Plan is amended in its entirety to read as
follows:

 

Eligibility; Commencement of Participation.  Provided an Employee selected to
participate in the Plan has met all enrollment requirements set forth in the
Plan and required by the Board, including returning all required documents to
the Board within thirty (30) days (or such shorter time as the Board may
determine) after he or she is selected to participate in the Plan, that Employee
shall commence participation in the Plan on the first day of the pay period
following the date on which the Employee completes all enrollment requirements. 
However, for the initial enrollment coinciding with the establishment of the
Plan, an Employee shall commence participation in the Plan on the first day of
the pay period coinciding with or next following the date on which the Employee
completes all enrollment requirements.  If an Employee fails to meet all such
requirements within the period required, that Employee shall not be eligible to
participate in the Plan until the first day of the Plan Year following the
delivery to and acceptance by the Board of the required documents.

 

2.               Section 3.1(b) is amended in its entirety to read as follows:

 

(b)         Amount of Deferral.  A Participant shall designate on the Deferral
Election form the amount of Base Salary or Bonus that is to be deferred in
accordance with this Article 3. The Deferral Amount, in whole percentages or a
specific dollar amount, shall not exceed fifty percent (50%) of the
Participant’s Base Salary and ninety-five percent (95%) of the Participant’s
Bonus; provided that the total amount deferred by a Participant shall be limited
in any calendar year, if necessary, to satisfy FICA, income tax, and employee
benefit plan withholding requirements as determined in the sole and absolute
discretion of the Board.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this amendment has been executed this 19th day of February,
2010.

 

 

Deckers Outdoor Corporation

 

 

 

By:

/s/ Tom George

 

 

 

 

Title:

CFO

 

--------------------------------------------------------------------------------
